Exhibit 10.2

CERES MANAGED FUTURES LLC

UMB FUND SERVICES, INC.

TRANSFER AGENCY AGREEMENT

THIS TRANSFER AGENCY AGREEMENT (the “Agreement”) is made as of this 17th day of
August, 2017 (the “Effective Date”), by and between each of the entities
individually and not jointly, as listed on Schedule A hereto (each a “Fund”,
and, collectively, the “Funds”), Ceres Managed Futures LLC, a Delaware limited
liability company (the “General Partner” or “CMF”) and UMB Fund Services, Inc.,
a Wisconsin corporation, its successors and assigns (the “Transfer Agent”).

WHEREAS, each Fund is (except as otherwise noted on Schedule A) a New York
limited partnership and is not required to be registered as an investment
company under the 1940 Act (as defined below) and authorized to issue units of
partnership interest in each Fund (“Units”); and

WHEREAS, each Fund, the General Partner and Transfer Agent desire to enter into
an agreement pursuant to which Transfer Agent shall provide Services (as defined
below) to the Funds; and

WHEREAS, it is contemplated that additional Funds may become parties to this
Agreement by written consent of the parties hereto and in accordance with
Section 10(c).

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto, intending to be legally bound, do hereby agree
as follows:

1. Definitions In addition to any terms defined in the body of this Agreement,
the following capitalized terms shall have the meanings set forth hereinafter
whenever they appear in this Agreement:

“1933 Act” shall mean the Securities Act of 1933, as amended.

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended.

“1940 Act” shall mean the Investment Company Act of 1940, as amended.

“Authorized Person” shall mean any individual or individuals authorized by the
General Partner to provide Transfer Agent with Instructions on behalf of a Fund,
whose name(s) shall be certified to Transfer Agent from time to time pursuant to
Section 3(b) of this Agreement. Such Authorized Person has the authority to
appoint additional Authorized Persons, to limit or revoke the authority of any
previously designated Authorized Person, and to certify to Transfer Agent the
names of the Authorized Persons from time to time.

“Commission” shall mean the U.S. Securities and Exchange Commission.

“Commodity Trading Advisor” shall mean each entity that manages assets and funds
of a Fund allocated to it for investment and reinvestment of such assets and
funds in commodity interests, including commodity futures, options on futures
and forward contracts.



--------------------------------------------------------------------------------

“Custodian” shall mean the Fund’s clearing futures commission merchant for, if
applicable, the financial institution appointed as custodian under the terms and
conditions of a custody agreement between the financial institution and the
Fund, or its successor.

“Instructions” shall mean an oral communication from an Authorized Person or a
written communication signed by an Authorized Person and actually received by
Transfer Agent. Instructions shall include manually executed originals,
telefacsimile transmissions of manually executed originals or electronic
communications.

“Limited Partner” shall mean a record owner of Units of the Fund.

“Offering Document” shall mean a Fund’s then current Private Placement Offering
Memorandum and Disclosure Document including all supplements thereto.

“Offering Price” shall mean the price per Unit that the Units will be offered
for sale calculated in accordance with the Fund’s then current Offering
Document.

“Organizational Document” shall mean the Limited Partnership Agreement or other
similar operational document of a Fund, as the case may be, as the same may be
amended from time to time.

“Services” shall mean the transfer agency and dividend disbursement services
described on Schedule B hereto and such additional services as may be agreed to
by the parties from time to time and set forth in an amendment to Schedule B.

“Limited Partner Units” means Units of limited partnership owned by Limited
Partners of a Fund.

2. Appointment and Services

(a) Transfer Agent is hereby appointed as transfer agent of all Units and is
hereby authorized to provide Services during the term of this Agreement and on
the terms set forth herein. It is understood and agreed that Transfer Agent will
not provide the Services with respect to any Limited Partners that were Limited
Partners as of the Effective Date. Subject to the direction and control of the
General Partner and utilizing information provided by the Fund and its current
and prior agents and service providers, Transfer Agent will provide the Services
in accordance with the terms of this Agreement. Notwithstanding anything herein
to the contrary, Transfer Agent shall not be required to provide any Services or
information that it believes, in its sole discretion, to represent dishonest,
unethical or illegal activity. In no event shall Transfer Agent provide any
investment advice or recommendations to any party in connection with its
Services hereunder.

(b) Transfer Agent may from time to time, in its reasonable discretion, with
prior notice to the Fund, appoint one or more other parties to carry out some or
all of its duties under this Agreement, provided that Transfer Agent shall
remain responsible to the Fund for all such delegated responsibilities in
accordance with the terms and conditions of this Agreement, in the same manner
and to the same extent as if Transfer Agent were itself providing such Services.

 

2



--------------------------------------------------------------------------------

(c) Transfer Agent’s duties shall be confined to those expressly set forth
herein, and no implied duties are assumed by or may be asserted against Transfer
Agent hereunder. The Services do not include correcting, verifying or addressing
any prior actions or inactions of the Fund or by any other current or prior
agent or service provider. To the extent that Transfer Agent agrees to take such
actions, those actions shall be deemed part of the Services.

(d) Transfer Agent shall not be responsible for the payment of any original
issue or other taxes required to be paid by the Fund in connection with the
issuance of any Units in accordance with this Agreement.

(e) Processing and Procedures

(i) Transfer Agent agrees to accept subscription applications and redemption
requests with respect to the Units of the Fund via postal mail, electronic
delivery or personal delivery on each business day in accordance with the Fund’s
Offering Documents; provided, however, that Transfer Agent shall only accept
subscription applications from jurisdictions in which the Units are qualified or
otherwise eligible under applicable law(s) for sale, as indicated from time to
time by the Fund or pursuant to an Instruction (all sales of Units to U.S.
persons in a non-U.S. jurisdiction to be effectuated upon an Instruction from
the Fund). It is hereby agreed that with respect to sales to U.S. persons in any
non-U.S. jurisdiction, the Fund will not issue an Instruction to the Transfer
Agent to accept such subscription applications until the Fund has confirmed
either (a) that there are no applicable requirements to qualify or register
Units in such jurisdiction or (b) that the Fund has complied with any such
requirements to qualify or register the Units in such jurisdiction. Transfer
Agent shall not be required to issue any Units after it has received from an
Authorized Person or from an appropriate federal or state authority written
notification that the sale of Units has been suspended or discontinued, and
Transfer Agent shall be entitled to rely upon such written notification. Payment
for Units shall be in the form of a check, wire transfer, Automated Clearing
House transfer (“ACH”) or such other methods to which the parties shall mutually
agree.

(ii) Upon receipt of a redemption request and monies paid to it by the Custodian
in connection with a redemption of Units, Transfer Agent shall redeem the Units
and after making appropriate deduction for any withholding of taxes required of
it by applicable federal law, make payment in accordance with the Fund’s
redemption and payment procedures described in the Fund’s Offering Documents.

(iii) In connection with each subscription for and each redemption of Units,
Transfer Agent shall send such statements as are prescribed by the federal
securities laws applicable to transfer agents or as described in the Fund’s
Offering Documents. It is understood that certificates for Units have not been
and will not be offered by the Fund or made available to Limited Partners.

(iv) Transfer Agent and the Fund shall establish procedures for effecting
subscriptions and redemptions consistent with the terms of the Fund’s Offering
Documents. Transfer Agent agrees to

 

3



--------------------------------------------------------------------------------

act in accordance with such procedures unless (i) it has received an Instruction
not to do so, (2) it is permitted not to follow such procedures in accordance
with the terms of this Agreement or (3) it is prohibited to do so by applicable
law. Transfer Agent may establish such additional procedures, rules and
requirements governing the purchase or redemption of Units, as it may deem
advisable and consistent with the Fund’s Offering Documents and industry
practice, provided that Transfer Agent will provide prior notice to the Fund of
the establishment of any additional procedures, rules and requirements only
applicable to the Fund. Transfer Agent shall not be liable, and shall be held
harmless by the Fund, for its actions or omissions which are consistent with the
foregoing procedures.

(f) Records

(i) Transfer Agent shall keep those records specified in Schedule D hereto with
respect to the Services in the form and manner, and for such period, as it may
deem advisable but not inconsistent with the rules and regulations regarding
commodity pools required to be maintained by commodity pool operators by the
Commodity Futures Trading Commission (“CFTC”) including, without limitation,
CFTC Rule 1.31. Transfer Agent may deliver to the General Partner from time to
time at Transfer Agent’s discretion, for safekeeping or disposition by Transfer
Agent in accordance with law, such records, papers and documents accumulated in
the execution of its duties as transfer agent, as Transfer Agent may deem
expedient, other than those which Transfer Agent is itself required to maintain
pursuant to applicable laws and regulations. The Fund shall assume all
responsibility for any failure thereafter to produce any record, paper, or other
document so returned, if and when required. The records specified in Schedule D
hereto maintained by Transfer Agent, which have not been previously delivered to
the Fund pursuant to the foregoing provisions of this paragraph, shall be
considered to be the property of the Fund, shall be made available upon request
for inspection by the General Partner and auditors of the Fund. Notwithstanding
anything contained herein to the contrary, Transfer Agent shall be permitted to
maintain copies of any such records, papers and documents to the extent
necessary to comply with the recordkeeping requirements of federal and state
securities laws, tax laws and other applicable laws.

(g) Anti-Money Laundering (“AML”) Services

(i) Background In order to assist its transfer agency clients with their AML
responsibilities under the USA PATRIOT Act of 2001, the Bank Secrecy Act of
1970, the customer identification program rules jointly adopted by the
Commission and the U.S. Treasury Department and other applicable regulations
adopted thereunder (the “AML Laws”), Transfer Agent offers various tools
designed to: (a) aid in the detection and reporting of potential money
laundering activity by monitoring certain aspects of Limited Partner activity;
and (b) assist in the verification of persons opening accounts with the Fund and
determine whether such persons appear on any list of known or suspected
terrorists or terrorist organizations (“AML Monitoring Activities”). In
connection with the AML Monitoring Activities, Transfer Agent may encounter
Limited Partner activity that would require it to file a Suspicious Activity
Report (“SAR”) with the Department of the Treasury’s Financial Crimes
Enforcement Network (“FinCEN”), as required by 31 CFR 103.15(a)(2) (“Suspicious
Activity”). The Fund has, after review, selected various procedures and tools
offered by Transfer Agent to comply with its AML and customer identification
program obligations under the AML Laws (the “AML Procedures”), and desires to
implement the AML Procedures as part of its overall AML program and, subject to
the terms of the AML Laws, delegate to Transfer Agent the day-to-day operation
of the AML Procedures on behalf of the Fund.

 

4



--------------------------------------------------------------------------------

(ii) Delegation The Fund acknowledges that it has had an opportunity to review,
consider and select the AML Procedures and the Fund has determined that the AML
Procedures, as part of the Fund’s overall AML program, are reasonably designed
to prevent the Fund from being used for money laundering or the financing of
terrorist activities and to achieve compliance with the applicable provisions of
the AML Laws. Based on this determination, the Fund hereby instructs and directs
Transfer Agent to implement the AML Procedures on its behalf, as such may be
amended or revised from time to time. The Fund and Transfer Agent hereby agree
that the Transfer Agent’s implementation of the AML Procedures will include the
services set forth under Schedule B hereto. The Fund hereby also delegates to
Transfer Agent the authority to report Suspicious Activity to FinCEN.

(iii) SAR Filing Procedures

(A) When Transfer Agent observes any Suspicious Activity, Transfer Agent shall
prepare a draft of a SAR on Form SAR-SF, and shall send a copy to
msim.aml@morganstanley.com for review. Transfer Agent shall complete each SAR in
accordance with the procedures set forth in 31 CFR §103.15(a)(3), with the
intent to satisfy the reporting obligation of both Transfer Agent and the Fund.
Accordingly, the SAR shall include the name of both Transfer Agent and the Fund,
and shall include the words, “joint filing” in the narrative section.

(B) The SAR shall be reviewed and comments, if any, provided to Transfer Agent
within a time frame sufficient to permit Transfer Agent to file the SAR in
accordance with the deadline set forth in 31 CFR §103.15(b)(3). Upon receipt of
final approval from the Fund, Transfer Agent (or its affiliate) shall file the
SAR in accordance with the procedures set forth in 31 CFR §103.15(b).

(C) Transfer Agent shall provide to the Fund a copy of each SAR filed, together
with supporting documentation. In addition, Transfer Agent shall maintain a copy
of the same for a period of at least five (5) years from the date of the SAR
filing.

(D) Nothing in this Agreement shall prevent either party from making a
determination that such party has an obligation under the USA PATRIOT Act of
2001 to file a SAR relating to any Suspicious Activity, and from making such
filing independent of the other party hereto.

(iv) Amendment to Procedures It is contemplated that the AML Procedures will be
amended from time to time by the parties as directed by the Fund as additional
regulations are adopted and/or regulatory guidance is provided relating to the
Fund’s AML responsibilities.

(v) Reporting Transfer Agent agrees to provide to the Fund: (i) prompt
notification of any transaction or combination of transactions that Transfer
Agent believes, based on the AML Procedures, evidence potential money laundering
activity in connection with the Fund or any Limited Partner; (ii) prompt
notification of any true and complete match of a Limited Partner(s) to the names
included on the Office of Foreign Asset Controls (OFAC) list or any
Section 314(a) search list; (iii) any reports received by Transfer Agent from
any government agency or applicable industry self-regulatory

 

5



--------------------------------------------------------------------------------

organization pertaining to Transfer Agent’s AML Monitoring Activities; (iv) any
action taken in response to AML violations as described above; and,
(v) quarterly reports of its monitoring and verification activities on behalf of
the Fund. Transfer Agent shall provide such other reports on the verification
activities conducted at the direction of the Fund as may be agreed to from time
to time by Transfer Agent and the Fund.

(vi) Inspection The Fund hereby directs, and Transfer Agent agrees to:
(1) permit federal regulators access to such information and records maintained
by Transfer Agent and relating to Transfer Agent’s implementation of the AML
Procedures on behalf of the Fund, as they may request; and, (2) permit such
federal regulators to inspect Transfer Agent’s implementation of the AML
Procedures on behalf of the Fund.

(vii) Disclosure Obligations Regarding SARs Neither Transfer Agent nor the Fund
shall disclose any SAR filed or the information included in a SAR to any third
party other than affiliates of Transfer Agent or the Fund on a need to know
basis and in accordance with applicable law, rule, regulation and
interpretation, that would disclose that a SAR has been filed.

(h) NSCC AIP Services

(i) Transfer Agent agrees to permit transmission of Fund data through the
National Securities Corporations’ (“NSCC”) Alternative Investments Product
service (the “Service”) through Transfer Agent’s NSCC membership, and such other
programs and services as may be offered by NSCC as the parties may mutually
agree, subject to the limitations of the Service.

(ii) Transfer Agent shall amend its Alternative Investment Product Member’s
Agreement with NSCC pursuant to which an additional clearing number will be
issued in conjunction with Transfer Agent’s NSCC activities on behalf of the
Fund. The Fund shall arrange for its custodian to perform all functions required
of settling banks under applicable rules of the NSCC.

(iii) Upon the request of the Fund and in reliance on the terms hereof, and in
order to expedite the trading of the Fund through NSCC and the Service and any
other relevant programs and services offered by NSCC as agreed to by the
parties, Transfer Agent has agreed to guarantee the payment to NSCC of any and
all fees and charges imposed by NSCC from time to time relating to the Fund’s
transactions with NSCC, and has assumed responsibility with respect to NSCC for
all transactions in and all obligations and liabilities relating to each Fund’s
clearing number and participation in the Service.

(iv) It is understood that Transfer Agent may, in its sole discretion, and at
any time, terminate any or all of its participation in NSCC on behalf of the
Fund. In the event Transfer Agent elects to cease these services, it will
provide prompt notice to the Fund.

(i) Site Visits and Inspections; Regulatory Examinations. During the term of
this Agreement and upon the General Partner’s reasonable request, authorized
representatives of the General Partner may conduct site visits of the Transfer
Agent’s facilities during the Transfer Agent’s normal business hours and inspect
the Transfer Agent’s records and procedures solely as they pertain to the
Transfer Agent’s Services for the Funds under or pursuant to this Agreement.

 

6



--------------------------------------------------------------------------------

3. Representations and Deliveries

(a) The Fund shall deliver or cause the following documents to be delivered to
Transfer Agent:

(1) A copy of the Offering Document;

(2) A certificate signed by the Chief Financial Officer and Secretary of the
General Partner specifying the number of authorized Units and the number of such
authorized Units issued and currently outstanding, if any, the validity of the
authorized and outstanding Units, whether such Units are fully paid and
non-assessable, and the status of the Units under the 1933 Act and any other
applicable federal law or regulation;

(3) A certified copy of the resolutions of the General Partner authorizing the
appointment of Transfer Agent and the execution of this Agreement on behalf of
the Fund; and

(4) A certificate containing the names of the initial Authorized Persons in a
form acceptable to Transfer Agent. Any officer of the General Partner shall be
considered an Authorized Person (unless such authority is limited in a writing
from the Fund and received by Transfer Agent) and shall have the authority to
appoint additional Authorized Persons, to limit or revoke the authority of any
previously designated Authorized Person, and to certify to Transfer Agent the
names of the Authorized Persons from time to time. The certificate required by
this paragraph shall be signed by an officer of the General Partner and
designate the names of the General Partner’s initial Authorized Persons.

(5) A certificate as of                          certifying that all Limited
Partner accounts are in balance and all accounts reconciled and current as of
the date of this Agreement, and: (1) there are no outstanding issues relating to
transfer agent activities and Limited Partner and Fund recordkeeping, including
those related to Limited Partner accounts and transaction activity; and,
(2) there are no existing or potential claims, litigation or demands by Limited
Partners or others relating to the Fund, the General Partner or the General
Partner’s officers except as disclosed in writing and dated as of the date of
this Agreement.

(6) All Limited Partner account records in a format acceptable to Transfer
Agent, in Milwaukee, Wisconsin and at the Fund’s expense.

(7) Prior written notice of any increase or decrease in the total number of
Units authorized to be issued, or the issuance of any additional Units of the
Fund, and to deliver to Transfer Agent such documents, certificates, reports and
legal opinions as it may reasonably request.

(8) All other documents, records and information that Transfer Agent may
reasonably request in order for Transfer Agent to perform the Services
hereunder.

(b) Each Fund represents and warrants to Transfer Agent that:

 

7



--------------------------------------------------------------------------------

(1) Except as otherwise noted on Schedule A, it is limited partnership duly
organized and existing under the laws of the State of New York; it is empowered
under applicable laws and by its Organizational Document to enter into and
perform this Agreement; and all requisite corporate proceedings have been taken
to authorize it to enter into and perform this Agreement.

(2) Any officer of the General Partner has the authority (unless such authority
is limited in a writing from the Fund and received by Transfer Agent) to appoint
additional Authorized Persons, to limit or revoke the authority of any
previously designated Authorized Person, and to certify to Transfer Agent the
names of such Authorized Persons.

(3) It is not registered or required to be registered as an investment company
under the 1940 Act and its Interests are exempt from the registration
requirements of the 1933 Act pursuant to Section 4(a)(2) and Rule 506 of
Regulation D promulgated thereunder.

(4) All outstanding Units are validly issued, fully paid and non-assessable and
when Units are hereafter issued in accordance with the terms of the
Organizational Document and the Fund’s Offering Document, such Units shall be
validly issued, fully paid and non-assessable.

(5) It is conducting its business in compliance in all material respects with
all applicable laws and regulations, both state and federal, and has obtained
all material regulatory approvals necessary to carry on its business as now
conducted; there is no statute, rule, regulation, order or judgment binding on
it and no provision of its Organizational Document, or any material contract
binding it or affecting its property which would prohibit its execution or
performance of this Agreement.

(6) All Limited Partner tax reporting has been completed timely and accurately,
including the distribution of any applicable tax forms for the most recently
completed tax year.

(c) During the term of this Agreement, the Fund shall have the ongoing
obligation to provide Transfer Agent with a copy of the Fund’s currently
effective Offering Document as soon as it becomes effective. For purposes of
this Agreement, Transfer Agent shall not be deemed to have notice of any
information contained in any such Offering Document until a reasonable time
after it is actually received by Transfer Agent.

(d) The General Partner has and retains primary responsibility for all
compliance matters relating to the Fund including, but not limited to,
compliance with any applicable requirements under the 1933 Act, 1940 Act, the
Internal Revenue Code of 1986, as amended, the USA PATRIOT Act of 2001, the
Sarbanes-Oxley Act of 2002 and the policies and limitations of the Fund as set
forth in the Fund’s Offering Documents. Transfer Agent’s Services hereunder
shall not relieve the General Partner of its primary day-to-day responsibility
for assuring such compliance. Notwithstanding the foregoing, the Transfer Agent
will be responsible for its own compliance with all relevant statutes insofar as
such statutes are applicable to the Services it has agreed to provide hereunder,
and will promptly notify the Fund if it becomes aware of any material
non-compliance which relates to the Fund. The Transfer Agent shall provide the
Fund with quarterly and annual certifications (on a calendar basis) with respect
to the design and operational effectiveness of its compliance and procedures.

 

8



--------------------------------------------------------------------------------

(e) The Fund agrees that it shall advise Transfer Agent in writing at least
thirty (30) days prior to affecting any change in the Fund’s Offering Document
which would materially increase or alter the duties and obligations of Transfer
Agent hereunder, and shall proceed with such change only if it shall have
received the written consent of Transfer Agent thereto.

(f) Fund Instructions

(i) The General Partner shall cause the General Partner’s officers, and the
Fund’s legal counsel, independent accountants, administrator, fund accountant,
and other service providers and agents, past or present, to cooperate with
Transfer Agent and to provide Transfer Agent with such information, documents
and communications as necessary and/or appropriate or as requested by Transfer
Agent, in order to enable Transfer Agent to perform the Services. In connection
with the performance of the Services, Transfer Agent shall (without
investigation or verification) be entitled, and is hereby instructed to, rely
upon any and all Instructions, communications, information or documents provided
to Transfer Agent. Transfer Agent shall be entitled to rely on any document that
it reasonably believes to be genuine and to have been signed or presented by the
proper party. Fees charged by such persons shall be an expense of the Fund.
Transfer Agent shall not be held to have notice of any change of authority of
any agent or representative of the Fund, General Partner, Authorized Person or
service provider until receipt of written notice thereof from the Fund.

(ii) The General Partner shall provide Transfer Agent with an updated
certificate evidencing the appointment, removal or change of authority of any
Authorized Person, it being understood Transfer Agent shall not be held to have
notice of any change in the authority of any Authorized Person until receipt of
written notice thereof from the General Partner.

(iii) Transfer Agent, its officers, agents or employees shall accept
Instructions given to them by any person representing or acting on behalf of the
Fund only if such representative is an Authorized Person. The General Partner
agrees that when oral Instructions are given, it shall, upon the request of
Transfer Agent, confirm such Instructions in writing.

(iv) At any time, Transfer Agent may request Instructions from the General
Partner with respect to any matter arising in connection with this Agreement. If
such Instructions are not received within a reasonable time, then Transfer Agent
may seek advice from legal counsel for the Fund at the expense of the Fund, or
its own legal counsel at its own expense, and it shall not be liable for any
action taken or not taken by it in good faith in accordance with such
Instructions or in accordance with advice of counsel.

(g) Transfer Agent represents and warrants to the Fund and the General Partner
that:

(i) It is a corporation duly organized and existing under the laws of the State
of Wisconsin; it is empowered under applicable laws and by its Articles of
Incorporation and By-laws to enter into and perform the Services contemplated in
this Agreement; and all requisite proceedings have been taken to authorize it to
enter into and perform this Agreement.

(ii) It is duly qualified to carry on its business in the State of Wisconsin.

 

9



--------------------------------------------------------------------------------

(iii) It is conducting its business in compliance in all material respects with
all applicable laws and regulations, both state and federal, and has obtained
all regulatory approvals necessary to carry on its business as now conducted;
there is no statute, rule regulation, order or judgment binding on it and no
provision of its operating documents or any contract binding it or affecting its
property which would prohibit its execution or performance of this Agreement.

(iv) Transfer Agent has and will continue to have access to the facilities,
equipment and personnel necessary and appropriate to carry out its obligations
under this Agreement.

(v) Transfer Agent will, during the term of the Agreement, employ a virus
detection software program, that employs regular updates, to test for the
presence of computer code designed to disrupt, disable, harm or otherwise impede
the operation of the hardware and software used by Transfer Agent to perform the
Services.

(vi) It is duly registered as a transfer agent under Section 17A of the 1934
Act, and will remain so registered for the duration of this Agreement and will
as soon as possible notify the Fund in the event that it is no longer a
registered transfer agent. Notwithstanding any other provision of this
Agreement, the loss or expiration of Transfer Agent’s registration as a transfer
agent will constitute a material breach of the Agreement and any cure period
shall be waived.

(vii) Transfer Agent has policies and procedures reasonably designed to comply
with applicable anti-money laundering and anti-terrorist financing laws, rules
and regulations (including the USA Patriot Act of 2001) of the United States, as
amended from time to time. Transfer Agent undertakes that it shall: (a) conduct
its operations in accordance with applicable laws, regulations and regulatory
interpretations, including all relevant sections of the USA Patriot Act;
(b) provide access to its books, records and operations relating to its
anti-money laundering compliance by appropriate regulatory authorities, and if
appropriate under the circumstances (subject to applicable law), by the General
Partner and the Fund upon request; (c) look through any nominees or
intermediaries to the ultimate beneficial owner of Units, as required by law;
(d) upon the request of a regulatory authority, provide copies of records of any
investor due diligence performed; and (e) certify in writing at least annually,
upon written request, that it has implemented an anti-money laundering program
that is reasonably designed to comply with applicable rules and regulations of a
federal functional regulator, as that term is defined for purposes of 31 CFR
§103.122, and that it is in material compliance with all applicable
anti-money-laundering laws, rules, regulations and regulatory interpretations. A
breach of the foregoing provision shall be considered cause for termination of
this Agreement and the Transfer Agent waives the cure period that would
otherwise apply to such breach.

(viii) Transfer Agent has in force policies, procedures, and internal controls
reasonably designed to ensure compliance with economic sanctions programs
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), including prohibitions set forth in OFAC’s
Specially Designated Nationals and Blocked Persons List (the “SDN List”), as
well as sanctions programs administered or enforced by the European Union,
United Nations and Her Majesty’s Treasury (United Kingdom), as applicable.
Without prejudice to any of the foregoing representations and covenants,
Transfer Agent will not process any subscription, transfer or other transaction
that it has reason to know, based on the application of its economic sanctions
compliance program, is for or on behalf of, any individual, entity, organization
or government that (a) is or becomes designated on the

 

10



--------------------------------------------------------------------------------

OFAC SDN List or (b) is incorporated, resident or located in any country,
territory or region subject to comprehensive, geographic OFAC sanctions
(currently, the Crimea region, Cuba, Iran, North Korea, Sudan and Syria).
Transfer Agent will promptly notify the Fund of any transaction with or
involving the Fund attempted by any such person, and will cooperate with the
Fund in taking appropriate responsive measures such as rejecting or blocking the
transaction and making reports to OFAC as required by law. A breach of the
foregoing provision shall be considered cause for termination of this Agreement
and the Transfer Agent waives the cure period that would otherwise apply to such
breach.

4. Fees and Expenses

(a) As compensation for the performance of the Services with respect to those
investors who became Limited Partners of the Fund on and after the Effective
Date, the Fund agrees to pay Transfer Agent the fees set forth on Schedule C
hereto. Fees shall be adjusted in accordance with Schedule C or as otherwise
agreed to by the parties from time to time. Fees shall be earned and paid
monthly in an amount equal to at least 1/12th of the applicable annual fee. The
parties may amend this Agreement to include fees for any additional services
requested by the Fund or enhancements to current Services. The Fund agrees to
pay Transfer Agent’s then current rate for Services added to, or for any
enhancements to existing Services set forth on Schedule B after the execution of
this Agreement. In addition, to the extent that Transfer Agent corrects,
verifies or addresses any prior actions or inactions by the Fund or by any prior
agent or service provider, Transfer Agent shall be entitled to additional fees
as provided in Schedule C. In the event of any disagreement between this
Agreement and Schedule C, the terms of Schedule C shall control.

(b) Upon any termination of this Agreement before the end of any month, the fee
for such part of a month shall be pro-rated according to the proportion which
such period bears to the full monthly period and shall be payable upon the date
of termination of this Agreement. Should this Agreement be terminated or the
Fund be liquidated, merged with or acquired by another fund or investment
company, any accrued fees shall be immediately payable.

(c) Transfer Agent will bear all expenses incurred by it in connection with its
performance of Services, except as otherwise provided herein. Transfer Agent
shall not be required to pay or finance any costs and expenses incurred in the
operation of the Fund, including, but not limited to: taxes; interest; brokerage
fees and commissions; salaries, fees and expenses of the General Partner;
Commission fees and state Blue Sky fees; advisory fees; charges of custodians,
administrators, fund accountants, dividend disbursing and accounting services
agents and other service providers; security pricing services; insurance
premiums; outside auditing and legal expenses; costs of organization and
maintenance of corporate existence; taxes and fees payable to federal, state and
other governmental agencies; preparation, typesetting, printing, proofing and
mailing of Offering Documents, statements of additional information,
supplements, notices, forms and applications and proxy materials for regulatory
purposes and for distribution to current Limited Partners; preparation,
typesetting, printing, proofing and mailing and other costs of Limited Partner
reports; expenses in connection with the electronic transmission of documents
and information including electronic filings with the Commission and the states;
research and statistical data services; expenses incidental to holding meetings
of the Fund’s Limited Partners and the General Partner; fees and expenses
associated with internet, e-mail and other related activities; and extraordinary
expenses. Expenses incurred for distribution of Units, including the
typesetting, printing, proofing and mailing of Offering Documents for persons
who are not Limited

 

11



--------------------------------------------------------------------------------

Partners, will be borne by the General Partner, except for such expenses
permitted to be paid under a distribution plan adopted in accordance with
applicable laws. Transfer Agent shall not be required to pay any Blue Sky fees
or take any related Blue Sky actions unless and until it has received the amount
of such fees from the Fund.

(d) The Fund also agrees to promptly reimburse Transfer Agent for all
out-of-pocket expenses or disbursements incurred by Transfer Agent in connection
with the performance of Services under this Agreement. Out-of-pocket expenses
shall include, but not be limited to, those items specified on Schedule C
hereto. If requested by Transfer Agent, out-of-pocket expenses are payable in
advance. Payment of postage expenses, if prepayment is requested, is due at
least seven (7) days prior to the anticipated mail date. In the event Transfer
Agent requests advance payment, Transfer Agent shall not be obligated to incur
such expenses or perform the related Service(s) until payment is received.

(e) The Fund agrees to pay all amounts due hereunder within thirty (30) days of
the date reflected on the statement for such Services (the “Due Date”). Except
as provided in Schedule C, Transfer Agent shall bill Service fees monthly, and
out-of-pocket expenses as incurred (unless prepayment is requested by Transfer
Agent).

(f) The Fund is aware that its failure to remit to Transfer Agent all amounts
due on or before the Due Date will cause Transfer Agent to incur costs not
contemplated by this Agreement, including, but not limited to carrying,
processing and accounting charges. Accordingly, in the event that Transfer Agent
does not receive any amounts due hereunder by the Due Date, the Administrator
may charge, and the Fund agrees to pay a late charge on the overdue amount equal
to one and one-half percent (1.5%) per month or the maximum amount permitted by
law, whichever is less. In addition, the Fund shall pay Transfer Agent’s
reasonable attorney’s fees and court costs if any amounts due Transfer Agent in
the event that an attorney is engaged to assist in the collection of amounts
due. The parties hereby agree that such late charge represents a fair and
reasonable computation of the costs incurred by reason of the Fund’s late
payment. Acceptance of such late charge shall in no event constitute a waiver by
Transfer Agent of the Fund’s default or prevent Transfer Agent from exercising
any other rights and remedies available to it.

(g) In the event that any charges are disputed, the Fund shall, on or before the
Due Date, pay all undisputed amounts due hereunder and notify Transfer Agent in
writing of any disputed charges for out-of-pocket expenses which it is disputing
in good faith. Payment for such disputed charges shall be due on or before the
close of the fifth (5th) business day after the day on which Transfer Agent
provides documentation which an objective observer would agree reasonably
supports the disputed charges (the “Revised Due Date”). Late charges shall not
begin to accrue as to charges disputed in good faith until the first day after
the Revised Due Date.

(h) The Fund acknowledges that the fees charged by Transfer Agent under this
Agreement reflect the allocation of risk between the parties, including the
exclusion of remedies and limitations of liability in Sections 2, 3 and 6.
Modifying the allocation of risk from what is stated herein would affect the
fees that Transfer Agent charges. Accordingly, in consideration of those fees,
the Fund agrees to the stated allocations of risk.

 

12



--------------------------------------------------------------------------------

5. Confidential Information

Transfer Agent agrees on behalf of itself and its employees to treat
confidentially and as proprietary information of the Fund all records and other
information relative to the Fund’s Limited Partners, not to use such information
other than in the performance of its responsibilities and duties hereunder, and
not to disclose such information except: (i) when requested to divulge such
information by duly-constituted authorities or court process; (ii) when
requested by a Limited Partner or Limited Partner’s agent with respect to
information concerning an account as to which such Limited Partner has either a
legal or beneficial interest; (iii) when requested by the Fund, the Limited
Partner, the Limited Partner’s agent or the dealer of record with respect to
such account; (iv) to seek to prevent fraud and/or money laundering by providing
certain Limited Partner information to other financial institutions; (v) to an
affiliate, as defined by Section 248.3(a) of Regulation S-P; or, (vi) pursuant
to any other exception permitted by Sections 248.14 and 248.15 of Regulation S-P
in the ordinary course of business to carry out the activities covered by the
exception under which Transfer Agent received the information. In the event that
any requests or demands are made for the inspection of the records of the Fund,
Transfer Agent will promptly notify the Fund (except when prohibited by law) and
to secure instructions from an Authorized Person of the Fund as to such
inspection. Records and information which have become known to the public
through no wrongful act of Transfer Agent or any of its employees, agents or
representatives, and information which was already in the possession of Transfer
Agent prior to receipt thereof, shall not be subject to this section. Any party
appointed pursuant to Section 2(b) above shall be required to observe the
confidentiality obligations contained herein. Transfer Agent will implement and
maintain such appropriate security measures as are necessary for the protection
of confidential Limited Partner information. The obligations of the parties
under Section 5 shall indefinitely survive the termination of this Agreement.

6. Limitation of Liability In addition to the limitations of liability contained
in Sections 2 and 3 of this Agreement:

(a) Transfer Agent shall not be liable for any error of judgment or mistake of
law or for any loss suffered by the Fund in connection with the matters to which
this Agreement relates, except for a loss resulting from Transfer Agent’s
willful misfeasance, bad faith or negligence in the performance of its duties or
from reckless disregard by it of its obligations and duties under this
Agreement. Furthermore, Transfer Agent shall not be liable for: (1) any action
taken or omitted to be taken in accordance with or in reliance upon
Instructions, communications, data, documents or information (without
investigation or verification) received by Transfer Agent from an officer or
representative of the General Partner or from any Authorized Person; or, (2) any
action taken, or omission by, the Fund, the General Partner, any Authorized
Person or any past or current service provider (not including Transfer Agent).

(b) Notwithstanding anything herein to the contrary, in the event either party
is unable to perform its obligations required of it hereunder because such
performance is prevented by force majeure, “acts of God” or other similar events
beyond its reasonable control, such party shall not be liable for any default,
damage, loss of data or documents, errors, delay or any other loss whatsoever
caused thereby, provided that the foregoing does not apply to hardware or
software failures unless such failures are caused by force majeure, “acts of
God” or other similar events beyond its reasonable control. Transfer Agent will,
however, take all reasonable steps to minimize service interruptions for any
period that such interruption continues beyond its reasonable control.

 

13



--------------------------------------------------------------------------------

(c) In no event and under no circumstances shall the Indemnified Parties (as
defined below) be liable to anyone, including, without limitation, the other
party, under any theory of tort, contract, strict liability or other legal or
equitable theory for lost profits, exemplary, punitive, special, indirect or
consequential damages for any act or failure to act under any provision of this
Agreement regardless of whether such damages were foreseeable and even if
advised of the possibility thereof.

(d) Notwithstanding any other provision of this Agreement, Transfer Agent shall
have no duty or obligation under this Agreement to inquire into, and shall not
be liable for:

(i) the legality of the issue or sale of any Units, the sufficiency of the
amount to be received therefor, or the authority of the Fund, as the case may
be, to request such sale or issuance;

(ii) the legality of a subscription or redemption of any Units, the propriety of
the amount to be paid therefor, or the authority of the Fund, as the case may
be, to request such subscription or tender; or

(iii) the offer or sale of Units in violation of any requirement under the
securities laws or regulations of any jurisdiction that such Units be qualified
for sale in such state or in violation of any stop order or determination or
ruling by any state with respect to the offer or sale of such Units in such
state.

(e) Transfer Agent may, in effecting purchases and redemptions of Units, rely
upon those provisions of the Uniform Act for the Simplification of Fiduciary
Security Transfers (or such other statutes which protect it and the Fund in not
requiring complete fiduciary documentation) and shall not be responsible for any
act done or omitted by it in good faith in reliance upon such laws.
Notwithstanding the foregoing or any other provision contained in this Agreement
to the contrary, Transfer Agent shall be fully protected by the Fund in not
requiring any instruments, documents, assurances, endorsements or guarantees,
including, without limitation, any Medallion signature guarantees, in connection
with a purchase or redemption of Units whenever Transfer Agent reasonably
believes that requiring the same would be inconsistent with the terms of the
Fund’s Offering Documents.

(f) The obligations of the parties under Section 6 shall indefinitely survive
the termination of this Agreement.

7. Indemnification

(a) The Fund agrees to indemnify and hold harmless Transfer Agent, its
employees, agents, officers, directors, Limited Partners, affiliates and
nominees (collectively, “Indemnified Parties”) from and against any and all
losses, damages, costs, charges, documented counsel fees, payments, expenses and
liability (“Losses”) which may be asserted against or incurred by any
Indemnified Party or for which any Indemnified Party may be held liable (a
“Claim”), arising out of any of the following:

 

14



--------------------------------------------------------------------------------

(i) any action or omission of Transfer Agent except to the extent a Claim
resulted from Transfer Agent’s willful misfeasance, bad faith or negligence in
the performance of its duties or from reckless disregard by it of its
obligations and duties hereunder or a breach of any warranty of the Transfer
Agent set forth in Section 3(h) hereof;

(ii) Transfer Agent’s reliance on, implementation of, or use of Instructions,
communications, data, documents or information (reasonably believed to be
genuine and authorized without independent investigation or verification)
received by Transfer Agent from an officer or representative of the General
Partner, any Authorized Person or any past or current service provider (not
including Transfer Agent);

(iii) any action taken, or omission by, the Fund, the General Partner, any
Authorized Person or any past or current service provider (not including
Transfer Agent);

(iv) the Fund’s refusal or failure to comply with the terms of this Agreement,
or any Claim that arises out of the Fund’s gross negligence or misconduct or
breach of any representation or warranty of the Fund made herein;

(v) the legality of the issue or sale of any Units, the sufficiency of the
amount received therefore, or the authority of the Fund, as the case may be, to
have requested such sale or issuance;

(vi) the acceptance, processing and/or negotiation of a fraudulent payment for
the purchase of Units unless the result of Transfer Agent’s or its affiliates’
willful misfeasance, bad faith or negligence in the performance of its duties or
from reckless disregard by it of its obligations and duties under this
Agreement. In the absence of a finding to the contrary, the acceptance,
processing and/or negotiation of a fraudulent payment for the purchase or
redemption of Units shall be presumed not to have been the result of Transfer
Agent’s or its affiliates’ willful misfeasance, bad faith or gross negligence;
and

(vii) the offer or sale of Units in violation of federal or state securities
laws or regulations requiring that such Units be registered/qualified for sale,
or in violation of any stop order or other determination or ruling by any
federal or any state agency with respect to the offer or sale of such Units.

(b) Promptly after receipt by Transfer Agent of notice of the commencement of an
investigation, action, claim or proceeding, Transfer Agent shall, if a claim for
indemnification in respect thereof is made under this section, notify the Fund
in writing of the commencement thereof, although the failure to do so shall not
prevent recovery by Transfer Agent or any Indemnified Party, and shall keep the
Fund advised with respect to all developments concerning such claim. The Fund
shall be entitled to participate at its own expense in the defense or, if it so
elects, to assume the defense of any suit brought to enforce any such Loss, but
if the Fund elects to assume the defense, such defense shall be conducted by
counsel chosen by the Fund and approved by Transfer Agent, which approval shall
not be unreasonably withheld. In the event the Fund elects to assume the defense
of any such suit and retain such counsel and notifies Transfer Agent of such
election, the indemnified defendant or defendants in such suit shall bear the
fees and expenses of any additional counsel retained by them subsequent to the

 

15



--------------------------------------------------------------------------------

receipt of the Fund’s election. If the Fund does not elect to assume the defense
of any such suit, or in case Transfer Agent does not, in the exercise of
reasonable judgment, approve of counsel chosen by the Fund, or in case there is
a conflict of interest between the Fund and Transfer Agent or any Indemnified
Party, the Fund will reimburse the Indemnified Party or Parties named as
defendant or defendants in such suit, for the fees and expenses of any counsel
retained by Transfer Agent and them. The Fund’s indemnification agreement
contained in this Section 7 and the Fund’s representations and warranties in
this Agreement shall remain operative and in full force and effect regardless of
any investigation made by or on behalf of Administrator and each Indemnified
Party, and shall survive the delivery of any Units and the termination of this
Agreement. This agreement of indemnity will inure exclusively to Transfer
Agent’s benefit, to the benefit of each Indemnified Party and their estates and
successors. The Fund agrees to promptly notify Transfer Agent of the
commencement of any litigation or proceedings against the Fund, the General
Partner or any of the General Partner’s officers or directors in connection with
the issue and sale of any of the Units.

(c) Transfer Agent shall indemnify and hold the Fund harmless from and against
any Losses asserted against or incurred by the Fund in connection with Transfer
Agent’s material breach of this Agreement or any claims resulting from Transfer
Agent’s willful misfeasance, bad faith or negligence in the performance of its
duties or from reckless disregard by it of it of its obligations and duties
under this Agreement.

(d) The obligations of the parties under Section 7 shall indefinitely survive
the termination of this Agreement.

8. Covenants of the Transfer Agent

Records. Transfer Agent shall prepare and keep records relating to the services
to be performed hereunder, in the form, manner and for such periods, as it may
deem advisable and as may be required by (i) the laws and regulations applicable
to its business as a transfer agent, including, but not limited to, those set
forth in 17 CFR 240.17Ad-6 and 17 CFR 240.17Ad-7; (ii) those set forth in IRS
regulations and FATCA, as such regulations and FATCA may be amended from time to
time with respect to such services provided by Transfer Agent as information
reporting and withholding agent for the Funds; and (iii) its record retention
policies. For the purposes of this Agreement, “FATCA” shall mean Sections 1471
through 1474 of the Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, and any
fiscal or regulatory legislation, rules, or official practices adopted pursuant
to any published intergovernmental agreement entered into in connection with the
implementation of such sections of the Code. Transfer Agent shall also maintain
those records required to be maintained as set forth on Schedule D. Records
maintained by Transfer Agent of behalf of the Funds are the property of the
Funds and shall be made available for reasonable examinations by the Funds’
governmental regulators upon reasonable request and shall be preserved and
maintained by Transfer Agent for such period as required by applicable law or
until such earlier time as Transfer Agent has delivered such records into the
Fund’s possession or destroyed them at the Fund’s request.

Disaster Recovery and Business Continuity. Transfer Agent will maintain a
comprehensive disaster recovery and business continuity plan and will provide an
executive summary of such plan upon reasonable request of the Fund. Transfer
Agent will test the adequacy of its disaster recovery and business continuity
plan at least annually. Upon reasonable request by the Fund, Transfer Agent will

 

16



--------------------------------------------------------------------------------

provide the Fund with a letter assessing the most recent disaster recovery and
business continuity test results. In the event of a business disruption that
materially impacts Transfer Agent’s provision of services under this Agreement,
Transfer Agent will promptly notify the Fund of the disruption and the steps
being implemented under the disaster recovery and business continuity plan.

9. Term

(a) This Agreement shall become effective with respect to the Fund as of the
Effective Date. This Agreement shall become effective with respect to each Fund
not party to this Agreement on that date, on the date an amendment to Schedule A
to this Agreement relating to that Fund is executed. Unless sooner terminated as
provided for herein, this Agreement shall continue in effect with respect to the
Fund for a two-year period beginning on the Effective Date (the “Initial Term”).
Thereafter, if not terminated as provided herein, the Agreement shall continue
automatically in effect for successive annual periods (each a “Renewal Term”).

(b) In the event this Agreement is terminated by a Fund prior to the expiration
of the Initial Term or any subsequent Renewal Term, such Fund shall give
Transfer Agent ninety (90) days written notice and shall be obligated to pay
Transfer Agent the remaining fees payable to Transfer Agent under this Agreement
through the end of the Initial Term or Renewal Term, as applicable; provided,
however, that if this Agreement is terminated by the Fund for (1) a material
breach of this Agreement which Transfer Agent has not cured within sixty
(60) days of notice of such material breach (2) Transfer Agent has committed
repeated material breaches of this Agreement (whether or not cured) over a
twelve (12) month period, that taken together materially and adversely affect
the Funds or (3) with respect to a Fund if such termination is due to (a) the
merger, sales or liquidation of such Fund or the consolidation of such Fund or
another entity, so long as (i) this Agreement continues with respect to the
remainder of the Funds, and (ii) either Transfer Agent is retained to continue
to provide Services to such merged Fund or its successor on substantially the
same terms as this Agreement, or (b) such Fund is merged or consolidated with
another Fund serviced under this Agreement (which termination shall take effect
as of the date specified by the Fund in the notice of such termination), no fees
shall be payable to the Transfer Agent for any period following the date of such
termination. Notwithstanding the foregoing, either party may terminate this
Agreement at the end of the Initial Term or at the end of any successive Renewal
Term (the “Termination Date”), without cause, with respect to one or more Funds,
by giving the other party a written notice not less than ninety (90) days’ prior
to the end of the respective term. Notwithstanding anything herein to the
contrary, upon the termination of the Agreement as provided herein or the
liquidation, merger or acquisition of the Fund, Transfer Agent shall deliver the
records of the Fund to the Fund or its successor service provider at the expense
of the Fund in a form that is consistent with Transfer Agent’s applicable
license agreements, and thereafter the Fund or its designee shall be solely
responsible for preserving the records for the periods required by all
applicable laws, rules and regulations. The Fund shall be responsible for all
expenses associated with the movement (or duplication) of records and materials
and conversion thereof to a successor service provider, including all reasonable
trailing expenses incurred by Transfer Agent. In addition, in the event of
termination of this Agreement, or the proposed liquidation, merger or
acquisition of the Fund, and Transfer Agent’s agreement to provide additional
Services in connection therewith, Transfer Agent shall provide such Services and
be entitled to such compensation as the parties may mutually agree. Transfer
Agent shall not reduce the level of service provided to the Fund prior to
termination following notice of termination by the Fund.

 

17



--------------------------------------------------------------------------------

(c) In the event such notice is given by the Fund pursuant to subparagraph (b),
it shall be accompanied by a copy of a resolution of the General Partner
certified by the Secretary or any Assistant Secretary, electing to terminate
this Agreement and designating the successor transfer agent or transfer agents.
In the event such notice is given by Transfer Agent, the Fund shall on or before
the termination date, deliver to Transfer Agent a copy of a resolution of its
General Partner certified by the Secretary or any Assistant Secretary
designating a successor transfer agent or transfer agents. In the absence of
such designation by the Fund, the Fund shall be deemed to be its own transfer
agent as of the termination date and Transfer Agent shall thereby be relieved of
all duties and responsibilities pursuant to this Agreement.

10. Miscellaneous

(a) Any notice required or permitted to be given by either party to the other
under this Agreement shall be in writing and shall be deemed to have been given
when received by the other party. Such notices shall be sent to the addresses
listed below, or to such other location as either party may from time to time
designate in writing:

 

If to Transfer Agent:    

   UMB Fund Services, Inc.    235 W. Galena Street    Milwaukee, Wisconsin 53233
   Attention: General Counsel

If to the Fund:

   Ceres Managed Futures LLC    522 Fifth Avenue    New York, New York 10036   
Attention: Patrick Egan, President

(b) This Agreement may be amended or modified by a written agreement executed by
both parties with the formality of this Agreement.

(c) In the event an entity affiliated with the Funds in addition to those listed
on Schedule A, desires to have Transfer Agent render services as transfer agent
under the terms hereof and Transfer Agent agrees to provide such services, upon
completion of an amended Schedule A signed by all parties to the Agreement, such
entity shall become a Fund hereunder.

(d) This Agreement shall be governed by New York law, excluding the laws on
conflicts of laws. Any provision of this Agreement which is determined by
competent authority to be prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. In such case, the
parties shall in good faith modify or substitute such provision consistent with
the original intent of the parties.

 

18



--------------------------------------------------------------------------------

(e) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original agreement but such counterparts shall together
constitute but one and the same instrument. The facsimile signature of any party
to this Agreement shall constitute the valid and binding execution hereof by
such party.

(f) The services of Transfer Agent hereunder are not deemed exclusive. Transfer
Agent may render transfer agency and dividend disbursement services and any
other services to others, including other investment companies.

(g) The captions in the Agreement are included for convenience of reference
only, and in no way define or limit any of the provisions hereof or otherwise
affect their construction or effect.

(h) The obligations hereunder are not binding upon any of the officers of the
General Partner or Limited Partners individually but are binding only upon the
Fund to which such obligations pertain and the assets and property of such Fund.
All obligations under this Agreement shall apply only on a Fund-by-Fund basis,
and the assets of one Fund shall not be liable for the obligations of another
Fund.

(i) This Agreement and the Schedules incorporated hereto constitute the full and
complete understanding and agreement of Transfer Agent and the Fund and
supersedes all prior negotiations, understandings and agreements with respect to
transfer agency and dividend disbursement services.

(j) Except as specifically provided herein, this Agreement does not in any way
affect any other agreements entered into among the parties hereto and any
actions taken or omitted by any party hereunder shall not affect any rights or
obligations of any other party hereunder.

(k) Transfer Agent shall retain all right, title and interest in any and all
computer programs, screen formats, report formats, procedures, data bases,
interactive design techniques, derivative works, inventions, discoveries,
patentable or copyrightable matters, concepts, expertise, trade secrets,
trademarks and other related legal rights provided, developed or utilized by
Transfer Agent in connection with the Services provided by Transfer Agent to the
Fund hereunder.

(l) This Agreement shall extend to and shall be binding upon the parties hereto,
and their respective successors and assigns. This Agreement shall not be
assignable by either party without the written consent of the other party,
provided, however, that Transfer Agent may, in its sole discretion and upon
advance written notice to the Fund, assign all its right, title and interest in
this Agreement to an affiliate, parent or subsidiary, or to the purchaser of
substantially all of its business.

(m) The person signing below represents and warrants that he/she is duly
authorized to execute this Agreement on behalf of the Fund.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by a duly authorized officer as of the day, month and year first above written.

 

Each of the Funds on Schedule A By: Ceres Managed Futures LLC, as General
Partner By:   /s/ Steven Ross Title:   Chief Financial Officer Date:   August 8,
2017 CERES MANAGED FUTURES LLC By:   /s/ Steven Ross Title:   Chief Financial
Officer Date:   August 8, 2017 UMB FUND SERVICES, INC. By:   /s/ Anthony J.
Fischer Title:   President Date:   August 9, 2017

 

20



--------------------------------------------------------------------------------

Amended and Restated

Schedule A

to the

Ceres Managed Futures LLC

UMB Fund Services, Inc.

Transfer Agency Agreement

Funds

Tactical Diversified Futures Fund L.P.

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Schedule A to the Transfer Agency Agreement between the parties dated August 17,
2017 to be executed by a duly authorized officer as of the 5th day of September,
2017.

 

Each of the Funds on Schedule A By: Ceres Managed Futures LLC, as General
Partner By:   /s/ Patrick T. Egan Title:   President & Director Date:  
August 23, 2017 CERES MANAGED FUTURES LLC By:   /s/ Patrick T. Egan Title:  
President & Director Date:   August 23, 2017 UMB FUND SERVICES, INC. By:   /s/
Maureen Quill Title:   Executive Vice-President,
Chief Operating Officer Date:   August 25, 2017

 

21



--------------------------------------------------------------------------------

Schedule B

to the

Ceres Managed Futures LLC

UMB Fund Services, Inc.

Transfer Agency Agreement

SERVICES

In addition to, or in connection with, the Services set forth in Section 2 of
the Agreement and subject to the direction of, and utilizing information
provided by, the Fund, the General Partner, and the Fund’s agents, Transfer
Agent will provide the following Services:

Transfer Agency and Investor Reporting:

 

◆ distribute Offering Documents to or for prospective Limited Partners as
directed by the Fund, pursuant to arrangements with fund “platforms” or other
distribution arrangements of the Fund;

 

◆ Correspond with Limited Partners to complete or correct information; provided,
however, that the General Partner remains solely responsible for determining
Limited Partner eligibility; send approval notices to Limited Partners as
instructed by the Fund, if applicable;

 

◆ provide AML services as described in Section 2(g) (the customer identification
verification component of these Services apply only to Limited Partners who are
residents of the United States), pursuant to which the Transfer Agent will:

 

  o Submit all new account registrations and registration changes through the
Office of Foreign Assets Control (“OFAC”) database and such other lists or
databases as may be required from time to time by applicable regulatory
authorities on a daily basis;

 

  o Review special payee checks through OFAC database;

 

  o Identify repurchase transactions’ that occur within thirty (30) days of an
account establishment or registration change or banking information change and
notify the Fund of such transaction;

 

  o Review wires sent pursuant to banking instructions other than those on file
with the Transfer Agent;

 

  o Review accounts with frequent activity within a specified date range
followed by a large redemption;

 

  o On a daily basis, review purchase and repurchase activity per tax
identification number (“TIN”) within the Funds to determine if activity for that
TIN exceeded the $100,000 threshold on any given day; and

 

  o Compare account information to any FinCEN request pursuant to USA PATRIOT
Act Sec. 314(a).

 

22



--------------------------------------------------------------------------------

◆ coordinate processing of new Limited Partner subscriptions, which shall
include (i) coordinating receipt of funds from Limited Partners, (ii) providing
the Fund with a daily report detailing the status and amount of incoming wires
and Limited Partner certifications, (iii) upon direction from the Fund,
coordinating transfer of funds between the escrow agent and the Fund and/or
returning funds to potential Limited Partners whose subscriptions have not been
accepted and (iv) sending confirmations to new Limited Partners;

 

◆ send quarterly statements of positions held to relevant parties as instructed
by the Fund;

 

◆ provide on-line access to Limited Partner information (provided that the
Transfer Agent is not responsible for designing or maintaining any web site for
the Fund),

 

◆ prepare for the Fund’s General Partner monthly reports showing account balance
information of each Limited Partner,

 

◆ coordinate any supplemental communications by the Fund to its Limited
Partners, as directed;

 

◆ coordinate processing of redemptions made by the Fund, which shall include
(i) if directed by the General Partner, distributing redemption letters to
Limited Partners, (ii) coordinating receipt of redemption requests from Limited
Partners, (iii) providing the Fund with a daily report detailing the status and
amount of incoming redemption requests, (iv) delivering acceptance letters and
promissory notes to investors whose redemption requests have been accepted, as
described in the Offering Documents, (v) coordinating the calculation of
holdback amounts (if applicable) and (vi) upon direction from the Fund,
coordinating release of funds to Limited Partners;

 

◆ establish and maintain a demand deposit account for purposes of processing
Limited Partner subscriptions and redemption requests;

 

◆ updating the books and records of the Fund to maintain a registry of Limited
Partners, including: (i) name, address and US tax identification or social
security number; (ii) number of Units held; (iii) historical information
regarding the account of each Limited Partner, including distributions (if any)
paid and the date and price for all transactions on the Limited Partner’s
account, as applicable; (iv) any stop or restraining order placed against an
Limited Partner’s account; (v) any correspondence relating to the current
maintenance of a Limited Partner’s account; (vi) information with respect to
withholdings;

 

◆ prepare and certify Limited Partner lists in conjunction with proxy
solicitations (the Transfer Agent does not provide proxy administration services
beyond the provision of Limited Partner lists);

 

◆ Set up and maintain Limited Partner accounts and records;

 

◆ Store account documents electronically;

 

◆ Provide Limited Partner account information;

 

23



--------------------------------------------------------------------------------

◆ Calculate services plan fees as required;

 

◆ If directed by the General Partner, mail Offering Documents, annual and
semi-annual reports, and other Limited Partner communications to existing
Limited Partners;

 

◆ Prepare and file U.S. Treasury Department 1099, 1042, 1042-S and 945 and
prepare the information for the Fund’s tax preparers to prepare a Schedule K-1
(if applicable) for Limited Partners; send such forms and schedules to Limited
Partners as directed by the Investment Adviser;

 

◆ Withhold taxes on U.S. resident and non-resident alien accounts upon receipt
of Fund valuation;

 

◆ Provide basic report access;

 

◆ Conduct periodic postal clean-up;

 

◆ Receive from Limited Partners or debit Limited Partner accounts for sales
commissions and service fees (i.e., wire redemption charges) and prepare and
transmit payments to underwriters, selected dealers and others for commissions
and service fees received;

 

◆ Track Limited Partner account by financial intermediary source and otherwise
as reasonably requested and provide periodic reporting;

 

◆ Monitor and make appropriate filings with respect to the escheatment laws of
the various states and territories of the Unites States;

 

◆ Establish and maintain facilities and procedures for the safekeeping for
safekeeping of all records maintained by UMBFS;

 

◆ Cooperate with each Fund’s independent public accountants and take reasonable
action to make all necessary information available to the accountants for the
performance of the accountants’ duties;

 

◆ Provide Call Center Services for the Funds. Call center functions include
answer telephone inquiries, respond to inquiries from existing Limited Partners,
and broker-dealers on behalf of such Limited Partners.

 

◆ Assist with the transmission of membership and Fund data through the NSCC’s
Service as set forth in Section 2(h).

 

24



--------------------------------------------------------------------------------

Schedule C

to the

Ceres Managed Futures LLC

UMB Fund Services, Inc.

Transfer Agency Agreement

FEES

 

Annual Complex Level Investor Servicing Fee*

  

∎     For each of the first 500 investors

   $ 130  

∎     For each of the next 500 investors

   $ 110  

∎     For each of the next 500 investors

   $ 90  

∎     For each of the next 3,500 investors

   $ 70  

∎     For each investor over 5,000 investors

   $ 60  

 

Annual Base Fee Per Fund*   

∎     For each of the first 12 funds

   $ 13,000  

∎     For each fund over 12 funds

   $ 12,000  

* Fees will be determined on the aggregate total number of investor accounts
across all Funds set forth on Schedule A created by the Transfer Agent on and
after the Effective Date. The total account complex charge will then be
allocated to each Fund based on its respective percentage of the number of
investors to which the Transfer Agent provides Services plus a base fee on a
monthly basis.

 

USA PATRIOT Act & Escheatment Fees   

∎     Per fund (per year)

   $ 2,000  

∎     Suspicious Activity Report filing (per occurrence)

   $ 25  

∎     Escheatment filing (per state)

   $ 50  

 

CCO Support Services   

Annual fee per fund family

   $ 1,500  

 

Advanced Reporting Solutions   

∎     Annual maintenance fee first 4 users*

     included  

∎     Annual maintenance fee for the next 25 users (per year)

   $ 10,000  

∎     Additional interactive user license

  

for each additional user after the 25th paid user (per license, per year)

   $ 1,000  

*Includes initial set-up costs plus up to four interactive user licenses per
fund family

 

Limited Partner Services   

∎     Telephone calls (per minute)

   $ 1.00  

∎     Letters/e-mails, research/lost Limited Partner (per occurrence)

   $ 2.75  

 

Document Services   

∎     Standard applications and forms in electronic format

     no charge  

∎     Customized forms

     as quoted  

∎     Pre-printed, machine-ready statement inserts (per item)

   $ .03  

∎     Standard single-sided statement/confirm/tax form/check (per item including
.pdf)

  

☐     First page

   $ .30  

☐     Each additional page

   $ .15  

 

25



--------------------------------------------------------------------------------

DTCC AIP   

∎     One-time set-up fee

   $ 3,000  

∎     Per file, per month

   $ 25  

 

Intermediary File Feed – Non-DTCC   

∎     Per feed

   $ 25  

 

FATCA Services   

Annual FATCA services fee

   $ 2,500  

 

Internet Services    Voila – per fund family   

∎     One-time set-up fee

   $ 7,500  

∎     Monthly maintenance fee

   $ 1,000  

 

Web-based document mailing*   

∎     One-time set-up fee

   $ 4,000  

∎     Annual maintenance fee

   $ 1,500  

∎     Per Limited Partner, per mailing

   $ .15  

*Statements, offering documents, financial reports, etc.

Limited Partner

Out-of-Pocket Expenses and Other Related Expenses

Out-of-pocket expenses and other related expenses include but are not limited
to: annual year-end programming fees; copying charges; express delivery charges;
postage; courier service; printing of reports, statements, confirmations;
stationary; tax forms; CPU usages; telephone and long distance charges; VPN/VNET
fees; retirement plan documents; proxies and proxy services; DTCC/NSCC
participating billing; manual cost basis processing; P.O. Box rental; toll free
number; customer identity check fees; bank account service fees and any other
bank charges and expenses; record retention/storage/retrieval expenses;
attorney’s fees incurred in connection with responding to and complying with SEC
or other regulatory investigations, inquiries or subpoenas, excluding routine
examinations of UMB.

Additional fees at $175 per hour or as quoted by project may apply for special
programming to meet your servicing requirements or to create custom reports.
Such additional fees will be charged only after receiving written notice from
the General Partner confirming such additional services.

Each of the fees in this proposal is subject to an annual escalation, the
implementation of which shall be subject to UMB’s sole discretion, equal to the
increase in the Consumer Price Index – Urban Wage Earners (“CPI”), which
escalation shall be effective

 

26



--------------------------------------------------------------------------------

commencing one year from the Effective Date of the Agreement (the “Anniversary
Date”) and on the corresponding Anniversary Date each year thereafter. CPI shall
be determined by reference to the Consumer Price Index News Release issued by
the Bureau of Labor Statistics, U.S. Department of Labor.

 

◆ Fees for services not contemplated by this schedule will be negotiated on a
case-by-case basis.

 

27



--------------------------------------------------------------------------------

Schedule D

to the

Ceres Managed Futures LLC

UMB Fund Services, Inc.

Transfer Agency Agreement

RECORDS MAINTAINED BY TRANSFER AGENT

 

  ◾   Account applications

 

  ◾   Checks including check registers, reconciliation records, any adjustment
records and tax withholding documentation

 

  ◾   Indemnity bonds for replacement of lost or missing checks

 

  ◾   Subscription and redemption documentation including signature guarantees
and any supporting documentation

 

  ◾   Limited Partner correspondence

 

  ◾   Limited Partner transaction records

 

  ◾   Unit transaction history of the Fund

 

28